BILL OF SALE, ASSIGNMENT AND ASSUMPTION
OF LEASES AND CONTRACTS

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Bill
of Sale and Assignment”) is made as of the 26th day of May, 2011 by and between
JERSEY CITY MEDICAL COMPLEX, LLC, a Delaware limited liability company
(“Assignor”), and G&E HC REIT II JERSEY CITY MOB, LLC, a Delaware limited
liability company (“Assignee”).

W I T N E S S E T H:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

(a) All right, title and interest of Assignor in and to all personal property
(collectively, “Personalty”) set forth in Exhibit B hereto and made a part
hereof, and located on, and used in connection with the management, maintenance
or operation of that certain land and improvements located in the City of Jersey
City, New Jersey, as more particularly described in Exhibit A hereto and made a
part hereof (collectively, “Real Property”), but excluding tangible personal
property owned or leased by Assignor’s property manager or the tenants of the
Real Property under the Tenant Leases (as defined below).

(b) All right, title and interest of Assignor in and to those certain leases
described on Exhibit C hereto and made a part hereof (collectively, the “Tenant
Leases”), relating to the leasing of space in the Real Property and all of the
rights, interests, benefits and privileges of the lessor thereunder, and to the
extent Assignee has not received a credit therefore under the Purchase Agreement
(as defined below), all prepaid rents and security and other deposits held by
Assignor under the Tenant Leases and not credited or returned to tenants, and
all funds held by Assignor pursuant to the Tenant Leases, including without
limitation funds for the payment of taxes, common area maintenance and other
operating expenses of the Property, but subject to all terms, conditions,
reservations and limitations set forth in the Tenant Leases.

(c) To the extent assignable, all right, title and interest of Assignor in and
to those certain contracts set forth on Exhibit D hereto and made a part hereof,
and all warranties, guaranties, indemnities and claims which exist or may
hereafter exist with respect to the Personalty, the Tenant Leases, the Real
Property and the improvements thereon (collectively, the “Contracts”).

(d) All right, title and interest of Assignor in and to those agreements set
forth on Exhibit E hereto and made a part hereof (collectively, the “License
Agreements”).

(e) All right, title and interest of Assignor in and to the common name of the
improvements located upon the Real Property, “Jersey City MOB”.

2. This Bill of Sale is given pursuant to that certain Purchase and Sale
Agreement and Escrow Instructions dated as of April 20, 2011, between Assignor
and Assignee (as amended, the “Purchase Agreement”), providing for, among other
things, the conveyance of the Personalty, the Tenant Leases, the License
Agreements and the Contracts.

3. Assignee hereby accepts the assignment of the Personalty, the Tenant Leases,
the Contracts and the License Agreements and agrees to assume and discharge, in
accordance with the terms thereof, (a) all of the obligations thereunder,
including, without limitation, the obligations and duties of Assignor relating
to any tenant deposits either assigned to Assignee or for which Assignee
received a credit from Assignor pursuant to the Purchase Agreement, and (b) all
of the lessor’s obligations under the Tenant Leases. Assignee agrees to
indemnify and hold harmless Assignor from any cost, liability, damage or expense
(including reasonable attorneys’ fees) arising out of or relating to Assignee’s
failure to perform any of the foregoing obligations for any obligations arising
from and after the date hereof.

4. Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including reasonable attorneys’ fees) arising out
of or relating to Assignor’s failure to perform any of the obligations of
Assignor under the Tenant Leases, Contracts or License Agreements, to the extent
accruing prior to the date hereof.

5. This Bill of Sale and Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

1

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
date first above written.

ASSIGNOR:

 
JERSEY CITY MEDICAL COMPLEX, LLC,
a Delaware limited liability company
By its Manager:
Landmark Healthcare Properties Fund, LLC, a Delaware series limited liability
company, on behalf of its Jersey City Series
By its sole Member:
Landmark Healthcare Companies LLC, a Delaware limited liability company
By: /s/ Nicholas F. Checota
Nicholas F. Checota
President
ASSIGNEE:
G&E HC REIT II JERSEY CITY MOB, LLC,
a Delaware limited liability company
By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

2